Smith, C. J.,
(after stating the facts). While the chancery suit was for an account of the administration of the personal estate of the deceased, the surrender of the life estate of the administratrix, charged with the specified annuity to be paid her, is accepted “ in full satisfaction of all liabilities” incurred by her, “ on account of all matters connected with the estate of Barclay McGhee, deceased, whether in her representative or personal capacity, and discharging and releasing her from her trust as administratrix of said estate.” The exoneration is sweeping, and without qualification or exception.
The administratrix was bound to discharge out of the assets of the estate in her hands, the remaining indebtedness which the deceased had incurred in buying the lands in Cherokee county from Delozier, and had this simply been done, the entire equitable estate would have vested in the plaintiffs, the heirs at law, and the sum so paid would be a proper *547expenditure to be allowed in the administration account; and so it is included in the order of reference. But instead of this, the administratrix entered into a new contract, professing to act in her representative capacity, but imposing only a personal obligation on herself, with Delozier, and after full payment, took out grants in her own name, but therein designated as administratrix, on the land entries, and thus, as trustee, she becomes responsible to the heirs, in whom had vested the equitable estate, if they chose to so elect, or they had perhaps, a right to charge her with the moneys thus used, as upon a devastavit in taking title to herself, and also to charge the land with its payment. At all events, in one aspect of the case or another, these demands might have been adjusted in the suit, and even if out of its proper scope, were evidently in view in the comprehensive exoneration of the administratrix from “all liabilities” in connection with her acts, representative and individual, in managing the trust estate. This entire immunity is the consideration of the transfer of her dower estate, and leaves her not only in possession of the legal estate in the Cherokee lands, but that estate unfettered by any trust, and, in such condition, transferable by her deed. She has so conveyed to the defendant Cooper, with no attaching trusts, and the action against him cannot be maintained.
There is no error in the ruling, and the judgment must be affirmed.
The motion to dismiss this appeal is refused, under the provisions of the recent statute. Acts of 1887, ch. 121.
No error. Affirmed..